Atkinson, Justice.
Where an extraordinary motion- for new trial based upon newly discovered evidence is filed, and the State makes a counter-showing which contradicts the evidence upon which the motion is based, it is not an abuse of discretion for the trial judge to overrule the motion. Morris v. State, 177 Ga. 365 (170 S. E. 217), and cit.

Judgment affirmed.


All the Justices concur.

Charles Redman and Frank A. Bowers, for plaintiff in error.
Fugene Gook, Attorney-General, Frank B. Willingham, Solicitor-General, and G. F. Gregory Jr., Assistant Attorney-General, contra.